   BRIAN M. BOYNTON
 1 Acting Assistant Attorney General
   PHILLIP A. TALBERT
 2 Acting United States Attorney
   BRAD P. ROSENBERG
 3 Assistant Director
   PETER M. BRYCE
 4 Senior Trial Counsel
   United States Department of Justice
 5 Civil Division, Federal Programs Branch
   1100 L Street, N.W., Rm 11220
 6 Washington, D.C. 20005
   Tel: (202) 616-8335; Facsimile: (202) 616-8202
 7 peter.bryce@usdoj.gov

 8 Attorneys for Federal Defendants

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12   AMALGAMATED TRANSIT UNION,                         CASE NO. 2:20-cv-00953-KJM-DB
     INTERNATIONAL, et al.,
13
                             Plaintiffs,
14                                                      STIPULATION AND REQUEST TO MODIFY
                            v.                          SUMMARY JUDGMENT BRIEFING
15                                                      SCHEDULE IN LIGHT OF FEDERAL
     UNITED STATES DEPARTMENT OF                        DEFENDANTS’ MOTION TO HOLD THE
16   LABOR, et al.,                                     CASE IN ABEYANCE; ORDER

17                           Defendants,
18   STATE OF CALIFORNIA,
19                           Defendant-Intervenor,
20

21          This Stipulation and Request is entered into by and between the parties, Plaintiffs

22 Amalgamated Transit Union International, et al. (“Plaintiffs”), Defendants United States Department

23 of Labor and Secretary of Labor Martin J. Walsh (“Federal Defendants”), and the State of California

24 (“Intervenor-Defendant”), through their respective undersigned counsel based on the following facts.

25          1.     Plaintiffs Amalgamated Transit Union International and nine of its affiliated

26 California local unions (“Plaintiffs”), assert a claim under the Administrative Procedure Act (APA)

27 challenging the DOL’s June 2019 decision to certify certain grants under section 13(c) of the Urban

28   STIPULATION AND REQUEST TO MODIFY SUMMARY JUDGMENT BRIEFING SCHEDULE IN LIGHT OF MOTION TO
     HOLD CASE IN ABEYANCE
                                                          1
 1 Mass Transportation Act, 49 U.S.C. § 5333(b).

 2          2.      Pursuant to a previously-ordered briefing schedule, Plaintiffs have moved for

 3 summary judgment, Federal Defendants and Intervenor-Defendant have separately filed oppositions

 4 and cross-motions for summary judgment, and Plaintiffs have filed a combined opposition and reply.

 5          3.      On January 20, 2021, following the change in administration, new leadership

 6 assumed responsibility for DOL. Shortly thereafter, on February 9, the parties stipulated to a 60-day

 7 extension of time for Federal Defendants file their reply brief so that DOL’s new leadership would

 8 have time to become familiar with the issues in this case. Pursuant to the modified schedule,

 9 Federal Defendants’ and Intervenor-Defendant’s reply briefs are currently due on April 26, 2021,

10 and a Scheduling Conference and Motion Hearing on the pending Motions for Summary Judgment is

11 scheduled for May 28, 2021 at 10 a.m. See ECF No. 43.

12          4.      On April 22, 2021, Federal Defendants filed a motion to hold the case in abeyance

13 (the “Abeyance Motion”) to allow DOL’s new leadership time to decide whether to reconsider its

14 position on the certification question at issue in this case. See ECF No. _. Consistent with Local

15 Rule 230 and the Court’s Standing Order, see ECF No. 29-1, Federal Defendants noticed this Motion

16 for hearing on May 28, 2021 at 10 a.m. See Docket Entry Text, ECF No. 44. Plaintiffs consent to

17 the relief sought in the Abeyance Motion, but Intervenor-Defendant opposes such relief.

18          5.       Federal Defendants respectfully submit that, if they are required to file a reply in

19 support of their summary judgment motion by the current April 26 deadline, it would effectively

20 render moot the relief sought in the Abeyance Motion. Federal Defendants further submit that the

21 point of the Abeyance Motion is that DOL has not yet decided whether to change its decision, and

22 thus Federal Defendants are not currently in a position to submit further briefing in support of their

23 pending cross-motion for summary judgment, or to present argument at the May 28 hearing.

24          6.      The parties agree to defer the April 26 summary judgment reply deadline until after

25 the Court rules on the Abeyance Motion, so that the reply deadline will be extended until seven days

26 after any denial of the Abeyance Motion. If the Court fully grants the Abeyance Motion, the reply

27 deadline will be held in abeyance as requested in the motion. To afford Federal Defendants time to

28   STIPULATION AND REQUEST TO MODIFY SUMMARY JUDGMENT BRIEFING SCHEDULE IN LIGHT OF MOTION TO
     HOLD CASE IN ABEYANCE
                                                          2
 1 request this relief, the parties also agree that Intervenor-Defendant’s reply deadline may be similarly

 2 extended.

 3          7.     As part of this Stipulation, the parties have also agreed to a schedule on further

 4 briefing of Federal Defendants’ Abeyance Motion. Pursuant to that schedule, Intervenor-Defendant

 5 shall file its response to the Abeyance Motion by April 29, 2021, and Federal Defendants shall file

 6 any reply by May 6, 2021. The parties are not requesting oral argument on the Abeyance Motion

 7 and ask that the Court issue a ruling on the fully-briefed Abeyance Motion at the Court’s first

 8 opportunity, even if before the noticed hearing date of May 28, in light of the fact that the hearing on

 9 the aforementioned cross-motions for summary judgment is also set for May 28.

10
     Dated: April 22, 2021                               Respectfully submitted,
11

12                                                       BREDHOFF & KAISER, P.L.L.C.
13
                                                         /s/ Andrew D. Roth
14                                                       (as authorized on April 22, 2021)
15                                                       ANDREW D. ROTH
                                                         Attorneys for Plaintiffs
16

17

18

19
     Dated: April 22, 2021                               BRIAN M. BOYNTON
20                                                       Acting Assistant Attorney General
21                                                       BRAD P. ROSENBERG
                                                         Assistant Branch Director
22
                                                         /s/ Peter M. Bryce
23
                                                         PETER M. BRYCE
24                                                       Senior Trial Counsel
                                                         Attorney for Defendants
25

26

27

28   STIPULATION AND REQUEST TO MODIFY SUMMARY JUDGMENT BRIEFING SCHEDULE IN LIGHT OF MOTION TO
     HOLD CASE IN ABEYANCE
                                                          3
     Dated: April 22, 2021                                MATTHEW RODRIQUEZ
 1                                                        Acting Attorney General of California
                                                          PAUL STEIN
 2                                                        Supervising Deputy Attorney General
 3                                                        /s/ Anna Ferrari
                                                          (as authorized on April 22, 2021)
 4
                                                          ANNA FERRARI
 5                                                        Deputy Attorney General
                                                          Attorneys for Defendant-Intervenor
 6

 7
                                                    ORDER
 8
            Pursuant to stipulation, IT IS HEREBY ORDERED that the April 26, 2021 deadline for
 9
     Federal Defendants and Intervenor-Defendant to file their replies in further support of their cross-
10
     motions for summary judgment is extended until seven days after any Order denying the Abeyance
11
     Motion.
12
            IT IS FURTHER ORDERED that Intervenor-Defendant shall have until April 29, 2021 to
13
     file a response to Federal Defendants’ Abeyance Motion (ECF 44), and Federal Defendants shall
14
     have until May 6 to file a reply.
15

16 Dated: May 3, 2021.

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND REQUEST TO MODIFY SUMMARY JUDGMENT BRIEFING SCHEDULE IN LIGHT OF MOTION TO
     HOLD CASE IN ABEYANCE
                                                          4
